                          United States District Court
                                    for the
                          Southern District of Florida

Katherine Small, Plaintiff,             )
                                        )
 v.                                     )
                                        ) Civil Action No. 20-21420-Civ-Scola
 Carnival Corporation d/b/a             )
 Carnival Cruise Lines, Defendant.      )
                            Order Striking Complaint
        This matter is before the Court on an independent review of the record.
This maritime tort action arises from injuries allegedly sustained by Plaintiff
Katherine Small when she slipped and fell while a passenger aboard a ship
operated by Defendant Carnival Corporation, doing business as Carnival Cruise
Lines. (Compl., ECF No. 1.) In her complaint, Small asserts two counts, labeled
“Negligence” and “Failure to Warn” against Carnival but alleges at least nineteen
ways in which the cruise line breached its duty of care or was otherwise negligent
and six ways in which the cruise line failed to warn Small. (Id. at ¶¶ 17, 24.)
These “breaches” raise numerous distinct theories of liability, including for
negligently creating or allowing a dangerous condition, negligent failure to warn,
and failure to train and supervise crewmembers. (Id.)
         “Courts in the Eleventh Circuit have little tolerance for shotgun
pleadings.” Vibe Micro, Inc. v. Shabanets, 878 F.3d 1291, 1294-95 (11th Cir.
2018). They violate Federal Rules of Civil Procedure 8(a)(2) and 10(b), “waste
scarce judicial resources, inexorably broaden the scope of discovery, wreak
havoc on appellate court dockets, and undermine the public’s respect for the
courts.” Id. (quotations and alterations omitted). When presented with a shotgun
pleading, a district court “should strike the pleading and instruct counsel to
replead the case—if counsel could in good faith make the representations
required by Fed. R. Civ. P. 11(b).” Jackson v. Bank of Am., N.A., 898 F.3d 1348,
1357-58 (11th Cir. 2018) (“This is so even when the other party does not move
to strike the pleading”). One type of shotgun pleading is where a complaint fails
to “separate[] into a different count each cause of action or claim for relief.”
Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313, 1322-23, n.13 (11th
Cir. 2015). The complaint here is this type of shotgun pleading.
        Small’s “negligence” count attempts to cram multiple, distinct theories of
liability into one claim. (ECF No. 1 at ¶ 17.) At the same time, many of the
purported breached duties are redundant. For example, the Court can discern
no meaningful distinction between Carnival’s purported negligence for failure to
“inspect, maintain, and monitor the stairwell in an area known to Defendant for
frequent spills to ensure it was reasonably safe for use by passengers, including
Plaintiff, rendering the stairwell unsafe for Plaintiff” (id. at ¶ 17.c.) and Carnival’s
purported negligence for failure to “inspect, maintain, and monitor the stairwell
to ensure it was reasonably safe for use by passengers, including Plaintiff,
rendering the stairwell unsafe for Plaintiff” (id. at ¶ 17.f.). The failure to warn
count, which hosts at least six different theories, fares no better. (Compare id. at
¶ 24.c. (“Failure to warn Plaintiff of a dangerous non-obvious condition, to wit:
wet steps on the stairwell Plaintiff was directed to use which created a hidden,
non-obvious hazard rendering the stairwell unsafe for Plaintiff, which Defendant
had knowledge of and was on notice of.”) with id. at ¶ 24.e. (“Failure to warn
Plaintiff of a dangerous non-obvious condition, to wit: the risk of injury from wet
steps . . . on the stairwell Plaintiff was directed to use which created a hidden,
non-obvious hazard rendering the stairwell unsafe for Plaintiff, which Defendant
had knowledge of and was on notice of.”)).
       To the extent each theory is a separate cause of action, each must be
asserted independently and with supporting factual allegations. 1 See Garcia v.
Carnival Corp., 838 F. Supp. 2d 1334, 1337, n.2 (S.D. Fla. 2012) (Moore, J.)
(dismissing maritime negligence claim that “epitomizes a form of ‘shotgun’
pleading,” where the plaintiff alleged that Defendant owed a duty of “reasonable
care under the circumstances,” and then “proceed[ed] to allege at least twenty-
one ways in which Defendant breached this duty”); Brown v. Carnival Corp., 202
F. Supp. 3d 1332, 1338 (S.D. Fla. 2016) (Ungaro, J.) (“Simply alleging that
Carnival owed Plaintiff a duty of ‘reasonable care’ in a conclusory fashion, while
also pleading [“forty-one”] alleged breaches that purport to impose a heightened
duty upon Carnival, is not sufficient to state a valid negligence claim under
maritime law,” and holding that “the burden will remain on Plaintiff to review
her Complaint and ensure that each factual allegation is supported by law and
plausible facts, and is alleged in good faith.”); Gayou v. Celebrity Cruises, Inc.,
No. 11-23359-Civ, 2012 WL 2049431, at *5-*6, n.2 (S.D. Fla. June 5, 2012)
(Scola, J.) (ordering plaintiff to amend complaint to “separately allege an
independent count” for various theories of liability that were lumped into a single
maritime negligence claim); Flaherty v. Royal Caribbean Cruises, Ltd., No. 15-
22295, 2015 WL 8227674, *3 n.3 (S.D. Fla. Dec. 7, 2015) (Lenard, J.) (same);
Doe v. NCL (Bahamas) Ltd., 2016 WL 6330587, at *3 (S.D. Fla. Oct. 27, 2016)
(Ungaro, J.) (holding that Plaintiff’s “boilerplate allegations” of breach of duty
failed to state a claim for negligent hiring and retention, training and supervision
under maritime law, and ordering Plaintiff to “allege each of these three claims


1For example, the facts supporting Small’s claim based on Carnival’s failure to warn will most
certainly be distinct from Small’s claim based on Carnival’s failure to train its crew.
in separate Counts” in an amended complaint (emphasis in original)); Ciethami
v. Celebrity Cruises, Inc., 207 F. Supp. 3d 1345, 1349-50 (S.D. Fla. 2016)
(Williams, J.) (holding that maritime negligence claim failed Rule 8(a), where the
Plaintiff’s “shotgun-style recitation[]” of “34 breaches of duty,” “without any
factual context,” makes “any meaningful assessment of her claims difficult”);
Gharfeh v. Carnival Corp., No. 17-20499, 2018 WL 501270, at *3, *6-*7 (S.D. Fla.
Jan. 22, 2018) (Goodman, Mag. J.) (dismissing maritime negligence count that
“improperly commingles claims” as an “impermissible shotgun pleading”);
Gharfeh v. Carnival Corp., 309 F. Supp. 3d 1317, 1333, n.7 (S.D. Fla. 2018)
(Goodman, Mag. J.) (dismissing negligence claim where Plaintiff “has done little
more than assert fact-free, wholly conclusory, boilerplate allegations” and
requiring in any amended pleading that the plaintiff “allege facts, not merely
labels and boilerplate conclusions”); Ward v. Carnival Cruises, No. 17-24628,
2019 WL 342027, at **2-3, n.1, n.2 (S.D. Fla. Jan. 28, 2019) (Scola, J.) (collecting
cases). Further, Small must eliminate any redundant allegations.
       Accordingly, the Court strikes the complaint, (ECF No. 1), as a shotgun
pleading. Small may file a second amended complaint by April 21, 2020,
provided it complies with this order, Federal Rules of Civil Procedure 8(a) and
10(b), and the Iqbal/Twombly standard.
       Small is forewarned that failure to comply with this order may result in
the dismissal of this case with prejudice or other appropriate sanctions. See
Jackson, 898 F.3d at 1358-59 (instructing that “if the plaintiff fails to comply
with the court’s order—by filing a repleader with the same deficiency—the court
should strike his pleading or, depending on the circumstances, dismiss his case
and consider the imposition of monetary sanctions.” (quotations omitted)).
       Done and ordered in Miami, Florida on April 14, 2020.


                                             Robert N. Scola, Jr.
                                             United States District Judge
